05/02/2017


                                        DA 16-0502
                                                                                       Case Number: DA 16-0502

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2017 MT 104N



FRANK R. WALL,

           Plaintiff and Appellant,
     v.

Patent Lode Mining Claims HR-133 and HR-134,
the Johnstone Placer Claim and Old Judge Lode,
Ceader Lode, and Upper Cut Lode MINERAL PATENT
MINING CLAIMS in Lincoln and Sanders County,
MINES MANAGEMENT, INC., NEWHI, INC.,
MONTANORE MINERALS CORPORATION, and
All Other Persons, Unknown, Claiming or Who Might
Claim Any Right, Title, Estate or Interest in or Lien or
Encumbrance the Montanore Project and Patented Placer
and Lode Mining Claims Described Above or any Cloud
Upon Title Thereto, Whether Such Claim or Possible Claim
be Present or Contingent, Including “Siting Areas,”

           Defendants and Appellees.



APPEAL FROM:         District Court of the Nineteenth Judicial District,
                     In and For the County of Lincoln, Cause No. DV 14-140
                     Honorable James B. Wheelis, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Frank R. Wall (Self-Represented), Athol, Idaho

              For Appellees:

                     Mark L. Stermitz, Matthew A. Baldassin, Crowley Fleck PLLP,
                     Missoula, Montana



                                                 Submitted on Briefs: April 12, 2017

                                                             Decided: May 2, 2017
Filed:

         __________________________________________
                           Clerk




                             2
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Frank R. Wall appeals from the District Court’s order granting summary judgment

to the Defendants, dated August 12, 2016. We affirm.

¶3     The District Court reviewed the history of Wall’s litigation concerning mining

claims in Lincoln County, Montana, including litigation that concluded with this Court’s

decision in Mines Management, Inc. v. Fus, 2014 MT 256, 376 Mont. 375, 334 P.3d 929,

in which Wall was a defendant. The District Court determined that Wall’s complaint

should be dismissed under M. R. Civ. P. 13(a) because it “simply reiterates facts or theories

that are, or should have been, at issue in the Fus case.” The District Court also determined

that Wall’s complaint should be dismissed under M. R. Civ. P. 12(b)(6) because if fails to

state a basis upon which relief can be granted, particularly the claims for malpractice,

ineffective representation of counsel, defamation, interference with prospective economic

advantage, and punitive damages.        The District Court also determined that Wall’s

complaint should be dismissed under M. R. Civ. P. 11 because his claims are not well

grounded in fact and are not warranted by law. The District Court deferred consideration

of whether Wall should be declared a vexatious litigant based upon his “numerous


                                             3
incoherent and frivolous” filings that have been found to be “duplicitous and harassing,”

and in which he persists, despite having been admonished as to his obligations as a litigant.

¶4     Based upon the District Court’s order, Wall’s materials and arguments, and the

arguments of the defendants, we find no legal reason to disturb the District Court’s order

granting summary judgment and awarding attorney fees.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, this case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶6     Affirmed.


                                                  /S/ MIKE McGRATH



We Concur:

/S/ MICHAEL E WHEAT
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                                             4